       Case 4:18-cv-05434-JSW Document 136 Filed 10/15/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
 3 Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar. No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)

10 victoriamaroulis@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                              Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                 BLACKBERRY’S NOTICE REGARDING
                    v.                             EX PARTE REEXAMINATIONS OF
21                                                 PATENTS-IN-SUIT
      BLACKBERRY LIMITED, and
22
      BLACKBERRY CORPORATION,
23          Defendants.
24

25

26

27

28

                                                                   CASE NO. 4:18-CV-05434-JSW
                                                    BLACKBERRY’S NOTICE RE EX PARTE REEXAMS
       Case 4:18-cv-05434-JSW Document 136 Filed 10/15/20 Page 2 of 3




 1          Defendants BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”)

 2 hereby notify the Court that, on September 22, 2020, the U.S. Patent & Trademark Office (the

 3 “Office”) issued an Office Action in the pending ex parte reexamination (No. 90/014,502) of U.S. Pat.

 4 No. 7,567,575 asserted in this case. In the Office Action, the Office found as unpatentable, inter alia,

 5 claim 1 of the ’575 Patent, which is the only remaining claim asserted in this case. The Office found

 6 claim 1 unpatentable as obvious in view of two separate grounds of invalidity. A true and correct

 7 copy of the Office Action is attached hereto as Exhibit A.

 8          Additionally, on October 8, 2020, the Office issued an Office Action in the pending ex parte

 9 reexamination (No. 90/014,501) of U.S. Pat. No. 8,429,231 asserted in this case. In this Office

10 Action, the Office found as unpatentable, inter alia, claims 1 and 6 of the ’231 Patent, which are the

11 remaining claims asserted in this case. The Office found claims 1 and 6 unpatentable as obvious in

12 view of the sole ground of invalidity raised in the reexamination request. A true and correct copy of

13 the Office Action is attached hereto as Exhibit B.

14          As noted in BlackBerry’s prior notice to the Court, Dkt. 135, all asserted claims from the two

15 other remaining patents-in-suit (U.S. Pat. Nos. 6,356,841 and 7,228,432) have also been provisionally

16 rejected by the Office in view of the ongoing ex parte reexaminations. Accordingly, all asserted

17 claims from each of the remaining asserted patents (i.e., the ’841, ’432, ’575, and ’231 Patents) have

18 been provisionally rejected in the pending ex parte reexaminations.

19          Plaintiff, Facebook, Inc.’s responses to the Office Actions in the ’575 and ’231 Patent

20 reexaminations are currently due on November 21 and December 8, respectively, and could result in

21 prosecution history estoppel affecting the scope of the asserted claims. As noted in Dkt. 135, the

22 deadlines for Facebook’s responses to the Office Actions against the ’432 and ’841 Patents are set for

23 November 4 and 10, respectively (n.b., Facebook’s requests to extend these dates by one month were

24 denied by the Office), and could also result in prosecution history estoppel affecting the scope of the

25 asserted claims. BlackBerry will keep the Court apprised of any developments that affect the scope of

26 Facebook’s claims.

27

28

                                                       -1-                  CASE NO. 4:18-CV-05434-JSW
                                                             BLACKBERRY’S NOTICE RE EX PARTE REEXAMS
      Case 4:18-cv-05434-JSW Document 136 Filed 10/15/20 Page 3 of 3




 1 DATED: October 15, 2020             QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
 2
                                      By /s/ Iman Lordgooei
 3                                      Kevin P.B. Johnson (Bar No. 177129)
                                        kevinjohnson@quinnemanuel.com
 4
                                        Victoria Maroulis (Bar No. 202603)
 5                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 6                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
 7                                      Facsimile: (650) 801-5100
 8
                                        Jordan R. Jaffe (Bar No. 254886)
 9                                      jordanjaffe@quinnemanuel.com
                                        Iman Lordgooei (Bar No. 251320)
10                                      imanlordgooei@quinnemanuel.com
                                        Jonathan Tse (Bar. No. 305468)
11                                      jonathantse@quinnemanuel.com
12                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
13                                      Telephone: 415-875-6600
                                        Facsimile: 415-875-6700
14
                                        James R. Asperger (Bar No. 83188)
15                                      jamesasperger@quinnemanuel.com
16                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
17                                      Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
18                                      865 S. Figueroa Street, 10th Floor
                                        Los Angeles, CA 90017
19
                                        Telephone: (213) 443-3000
20                                      Facsimile: (213) 443-3100

21                                      Attorneys for Defendants BLACKBERRY
                                        LIMITED and BLACKBERRY CORPORATION
22

23

24

25

26

27

28

                                         -2-                  CASE NO. 4:18-CV-05434-JSW
                                               BLACKBERRY’S NOTICE RE EX PARTE REEXAMS
